Response to Arguments
Applicant’s arguments filed on 4/12/2021 been fully considered and are persuasive.  The rejection of claims has been withdrawn and allowed. 

 				REASONS FOR ALLOWANCE
1.	Claims 1-23 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: Gu et al. (Pub. No. US 20180157330) and Giusti et al. (Pub. No. US 20200150771).
Gu teaches having a radar gesture detection system to determine an in-the-air gesture performed by a target object.
Giusti teaches a radar field enables an electronic device to accurately determine location, orientation, velocity, and direction of an object in the radar field. The characteristic disposition is determined by detecting a radar cross-section of a radar-image shaper that is included in the object. The radar system 104 may also cooperate with other radar systems 104 that are within 
However, the prior arts in the records alone or in combination fail to teach, determining a position of an object in a monitoring space using trilateration (three by using a plurality of millimeter-wave radars, wherein each millimeter-wave radar of the plurality of millimeter-wave radars has a field of view, and wherein an intersection of the fields of view of the plurality of millimeter-wave radars forms the monitoring space; determining a character symbol depicted by the tracked position of the object over time using a neural network (NN) (LSTM); and providing a signal based on the determined character symbol.
	Independent claims 18 and 23, are allowed for the same reasons as claim 1.
	Dependent claims 2-17 and 19-22 are allowed for being dependent on claims 1 and 18. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666